IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: MARCH 24, 2022
                                                       NOT TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0152-MR


JAMES GARRIGUS                                                         APPELLANT


                ON APPEAL FROM GRAYSON CIRCUIT COURT
V.                 HONORABLE BRUCE BUTLER, JUDGE
                            NO. 19-CR-00051


COMMONWEALTH OF KENTUCKY                                               APPELLEE



                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      James Garrigus entered a conditional guilty plea to murder for the death

of his girlfriend’s baby and received a 30-year sentence, retaining the right to

appeal the Grayson Circuit Court’s denial of his motion to enforce a previously-

offered, more favorable 20-year plea bargain. The 20-year offer was withdrawn

by the Commonwealth before Garrigus accepted it or otherwise acted upon it.

Garrigus argued below that he had waived his right to a speedy trial in reliance

that the 20-year offer would remain open until the next status conference and

thus was entitled to its benefit. Following a hearing on Garrigus’s motion to

enforce the withdrawn offer, the trial court found that he had not shown

reliance on the 20-year offer to his detriment or provided any valid
consideration exchange for the offer and therefore the Commonwealth was free

to withdraw the offer at any time. We affirm.

                       I. Facts and Procedural Background

      In December 2018, Garrigus beat his girlfriend’s 23-month-old son to

death because the baby threw up and did not eat the eggs Garrigus had cooked

for him. His two biological children witnessed the incident and recalled its

details to investigators.

      The sole issue on appeal concerns the applicability of contract law

principles in the plea-bargaining context and whether the trial court correctly

denied Garrigus’s motion to enforce the Commonwealth’s withdrawn 20-year

offer. In February 2019, Garrigus was indicted for the baby’s murder,

arraigned, and pled not guilty. At an April 2019 status conference, the trial

court continued the case at Garrigus’s request to allow him time to review

discovery. At the next status conference in July 2019, Garrigus again asked

the court to continue his case for more time to review discovery; the

Commonwealth stated it wished to set the case for trial. Garrigus responded

that he was not ready to set his case for trial. The trial court told Garrigus it

would grant him one more continuance but that the case would be set for trial

at the next status conference which, at Garrigus’s request, was set for October

15, 2019.

      On October 15, 2019, Garrigus, unaware that a plea offer had been filed

the day before, thus requested a trial date. The Commonwealth informed him

and the court that it had filed an offer the day before: 20 years for murder.

                                         2
Garrigus asked to continue the case to give him time to consider the offer. The

trial court provided November 5, 2019 as the next available date but granted

Garrigus’s request to push it back to November 19, 2019. The Commonwealth

commented, “If this isn’t realistic we can go ahead and set a trial date. I don’t

want to waste anybody’s time. I mean if he wants to consider it seriously, I’m

happy to go to the 19th.” Garrigus responded, “Well I think let’s go to the

19th.” Thus, the case was continued until November 19.

      On October 24, 2019, the Commonwealth filed a notice revoking the 20-

year offer. Apparently, the offer had been extended by the Grayson County

Commonwealth’s Attorney’s First Assistant without reaching a conclusive

agreement with the Commonwealth’s Attorney as to the severity of Garrigus’s

punishment. On November 8, 2019, the Commonwealth’s Attorney sent

Garrigus’s attorney a letter of apology for the miscommunication within his

office and for putting defense counsel in an untenable position. The letter in

essence stated that the Commonwealth’s Attorney disagreed with the 20-year

offer made and that was the basis for its revocation.

      The day before the scheduled November 19 conference, Garrigus filed a

motion to enter guilty plea and attached the 20-year offer that had been

withdrawn nearly a month before. The Commonwealth informed the trial court

that it had revoked the 20-year offer; nonetheless, Garrigus stated that he

wished to accept the revoked offer. Noting that the offer had been revoked, the

court asked if the case should be set for trial, to which Garrigus responded

affirmatively, but indicated that he would like a hearing on the issue of offer

                                        3
revocation. The court granted Garrigus’s request for a hearing on the issue

and then set the case for trial on June 10-12, 2020 and scheduled a final

status conference for May 5, 2020.

      On May 5, 2020, the court remanded the case from the trial docket due

to COVID-19 and set a status conference for June 16, 2020. On June 16,

2020, Garrigus asked for, and was granted, continuance of the case until

August 18, 2020, stating that he would likely need a trial date set then. At the

August 18 conference, the court offered December 7-10, 2020 as a trial date

but on Garrigus’s request for a date farther out, the case was set for trial for

March 9-12, 2021.

      On November 6, 2020, the Commonwealth filed a new offer of 30-years’

imprisonment for murder, which included Garrigus’s right to appeal the issue

of whether the prior 20-year offer was revoked prior to acceptance. Garrigus

accepted the Commonwealth’s 30-year offer and filed a motion to enter a

conditional guilty plea. He then filed a separate motion to enter a plea, asking

the court to enforce the withdrawn 20-year offer on the basis that he had

waived his right to a speedy trial in detrimental reliance on it and thus was

entitled to its benefit, citing Workman v. Commonwealth, 580 S.W.2d 206, 207

(Ky. 1979) (“[t]he question is not whether the Commonwealth’s bargain was

wise or foolish. The question is whether the Commonwealth should be

permitted to break its word[]”), overruled on other grounds by Morton v.

Commonwealth, 817 S.W.2d 218 (Ky. 1991). Garrigus emphasized that he

reasonably believed the offer would remain open until November 19 and had he

                                         4
realized it was a “ticking time-bomb that must be accepted as soon as

possible,” he would have consulted with his counsel immediately. In response,

the Commonwealth pointed out that Garrigus was not entitled to any plea offer

at all, nor had he asserted or shown a desire for a speedy trial; consequently he

could not argue that he had detrimentally relied on the 20-year offer or that the

one-month continuance from October 15 until November 19 sufficed as valid

consideration.

      In March 2021, the trial court considered Garrigus’s motion to enforce

the withdrawn offer and his motion to enter a guilty plea. The court accepted

Garrigus’s 30-year conditional guilty plea and sentenced him accordingly. By

separate order, the court denied Garrigus’s motion to enforce the 20-year offer,

finding that Garrigus had provided no consideration to support an options

contract, no conditions existed in the offer for Garrigus to perform thereby

creating detrimental reliance and the Commonwealth validly revoked the offer

before acceptance. This appeal followed.

                                   II.   Analysis

      Garrigus argues that the trial court should have granted his request for

specific enforcement of the Commonwealth’s 20-year offer. He asserts that the

Commonwealth’s 20-year offer created a binding irrevocable options contract,

requiring the offer to remain open until November 19, and that the trial court

erred in finding that he had not offered any consideration in exchange. Thus,

he contends that the Commonwealth’s revocation of the offer before November

19 was a breach of the options contract.

                                         5
      Garrigus notes that the trial court’s order incorrectly found that the

purpose of the continuance from October 15 to November 19 was for the

defense to review discovery, rather than to allow him time to consider the offer.

Garrigus states he was expecting to pick a trial date at the October 15

conference since the Commonwealth had not extended any offers. He claims

he was surprised to learn of the Commonwealth’s 20-year offer, and that the

sole purpose of the continuance until November 19 was to give him time to

consider it. Garrigus maintains he was prepared to accept the offer on

November 19, but the Commonwealth had already withdrawn it. Garrigus

contends that by not picking a trial date on October 15, in reliance on having

until November 19 to contemplate the plea offer, his forbearance of a speedy

trial was valid consideration to create an options contract.

      The Commonwealth concedes that the portion of the trial court’s order

finding that discovery was the purpose for the continuance from October 15 to

November 19 was mistaken, noting that discovery was not discussed at the

October 15 conference. Nevertheless, the Commonwealth argues that the

remainder of the trial court’s order correctly found that the 20-year offer was

validly revoked prior to acceptance and that Garrigus had not relied on the

offer to his detriment because no conditions were contained in the offer for him

to rely on; specifically, no written or verbal promise by the Commonwealth to

keep the offer open for any period of time. Thus, despite the trial court’s

incorrect finding regarding discovery, the Commonwealth asserts that the

record shows that Garrigus offered no consideration for, or experienced any

                                        6
detrimental reliance on, the plea offer before it was revoked. See McCloud v.

Commonwealth, 286 S.W.3d 780, 786 n.19 (Ky. 2009) (“an appellate court may

affirm a lower court for any reason supported by the record[]”).

      “[T]he formation of a contract requires a bargain in which there is a

manifestation of mutual assent to the exchange and a consideration.”

Restatement (Second) of Contracts § 17 (1981). “An option contract is a

promise which meets the requirements for the formation of a contract and

limits the promisor’s power to revoke an offer.” Restatement (Second) of

Contracts § 25 (1981). “It is well settled that an option is not binding as a

contract where there is no consideration, unless it is accepted within the time

limit and before the offer is withdrawn.” Combs v. Turner, 304 Ky. 179, 181,

200 S.W.2d 288, 289 (1947).

      As this Court has noted, plea agreements are constitutional contracts

involving “[t]he due process right to a fair trial; the right against self-

incrimination; the right to remain silent; the due process right to fundamental

fairness.” Commonwealth v. Reyes, 764 S.W.2d 62, 64 (Ky. 1989). The Reyes

court further noted,

      It seems obvious that if the state makes a promise to an accused
      and the accused takes no action in reliance on the promise, the state
      may withdraw the offer. No agreement has been reached. There is
      nothing to enforce. The prosecutor's right to withdraw is equal to his
      right to withhold an offer. No defendant has a constitutional right to
      plea bargain. The prosecutor may engage in it or not in his sole
      discretion. If he wishes, he may go to trial. Weatherford v. Bursey,
      429 U.S. 545, 97 S.Ct. 837, 51 L.Ed.2d 30 (1977). If the prosecutor
      makes a plea bargain offer and withdraws it before it is accepted or
      detrimentally acted upon by the defendant, the defendant will not
      be heard to complain that his constitutional rights to due process


                                          7
      and effective counsel have been violated. Government of the Virgin
      Islands v. Scotland, 614 F.2d 360 (CA 3, 1980).

      However, if the offer is made by the prosecution and accepted by the
      accused, either by entering a plea or by taking action to his
      detriment in reliance on the offer, then the agreement becomes
      binding and enforceable. Constitutional as well as contractual rights
      become involved. . . . A case to compare is Adkins v. Commonwealth,
      Ky.App., 647 S.W.2d 502 (1983) where the defendant never accepted
      the state's offer and had taken no action in reliance upon it. “Here,
      because appellant never personally accepted the Commonwealth's
      offer, it remained an offer and was revocable by the Commonwealth
      at any time.” The element of estoppel was alluded to in Government
      of Virgin Islands, supra. “When, however, the defendant
      detrimentally relies on the government's promise, the resulting harm
      from this induced reliance implicates due process guarantees.”

Id. at 64–65.

      The question of whether a valid and enforceable contract was made is

one of fact, Hickey v. Glass, 149 S.W.2d 535, 536 (Ky. 1941), and the trial

court’s factual findings cannot be set aside unless clearly erroneous. CR1

52.01. Undisputedly, Garrigus did not accept the Commonwealth’s 20-year

offer before it was withdrawn. Contrary to Garrigus’s assertion, nothing in the

Commonwealth’s 20-year written offer indicated that the offer would remain

open for a certain period of time and the Commonwealth did not expressly

promise as much during the October 15 conference. At the October 15

conference, in response to Garrigus’s request for more time to consider the

offer, the Commonwealth stated: “If this isn’t realistic, we can go ahead and set

a trial date. I don’t want to waste anybody’s time. I mean if he wants to

consider it seriously, I am happy to go to the 19th.” The Commonwealth’s


      1   Kentucky Rules of Civil Procedure.

                                               8
comment was not an implicit agreement to hold the 20-year offer open until

November 19; rather, it was an explicit agreement not to set the case for trial

that day and to reconvene on the 19th. A meeting of the minds is “the most

essential factor to constitute a binding contract.” Commonwealth v. Jackson,

529 S.W.3d 739, 744 (Ky. 2017) (citation omitted). Without a meeting of minds

on the revocability of the offer, no options contract was created requiring the

Commonwealth to hold the offer open until November 19. The language of the

plea offer and the exchange between counsel at the October 15 status

conference does not unequivocally demonstrate mutual assent that the plea

offer would remain on the table for a guaranteed period of time. And without

consideration on Garrigus’s behalf, the Commonwealth could withdraw the

offer at any time before Garrigus notified it that he intended to accept it.

      Turning to the principles of consideration and estoppel, the record shows

that Garrigus did not rely to his detriment by continuing the case for another

month while he considered the offer, especially given that since his indictment,

Garrigus never expressed a desire for a speedy trial, or filed a motion

requesting one. While a speedy trial is guaranteed to criminal defendants by

virtue of the Sixth Amendment to the United States Constitution and the

Kentucky Constitution, Section 11, the defendant bears the responsibility to

assert his right to a speedy trial. Goncalves v. Commonwealth, 404 S.W.3d

180, 202 (Ky. 2013).

      In determining whether a criminal defendant has been deprived of
      his right to a speedy trial, we consider four factors: (1) the length of
      delay; (2) the reasons for the delay; (3) the defendant's assertion of
      his right to a speedy trial; and (4) prejudice to the defendant. We
                                         9
      regard none of the four factors ... as either a necessary or sufficient
      condition to the finding of a deprivation of the right of speedy trial.
      Rather, they are related factors and must be considered together
      with such other circumstances as may be relevant. Bearing in mind
      that a fundamental right is involved, we must engage in a careful
      balancing process.

Smith v. Commonwealth, 361 S.W.3d 908, 914 (Ky. 2012) (internal quotations

and citations omitted).

      The record reflects that Garrigus never filed a motion for a speedy trial or

asserted that right; instead, he repeatedly requested and acquiesced to

numerous continuances. See Henderson v. Commonwealth, 563 S.W.3d 651,

665 (Ky. 2018) (“[i]f a defendant acquiesces in a delay, he cannot be heard to

complain about the delay[]”) (citation omitted). At the October 15 conference,

for example, Garrigus could have simultaneously asked for a trial date while he

contemplated the plea offer, had he wished to assert his right to a speedy trial.

Moreover, he took no immediate action to set a trial date after the

Commonwealth withdrew its offer; in fact, when offered a trial date in

December 2020, Garrigus asked to go to March 2021 instead.

      Garrigus argues that detrimental reliance aside, the delay of his

constitutional right to a speedy trial sufficed as the requisite consideration for

purposes of contract formation. He claims that both sides agreed to a

bargained-for exchange: the Commonwealth agreed to hold its offer open until

November 19 and Garrigus agreed to seriously consider the offer and forbear

his right to a speedy trial. However, our review of the record shows that the

Commonwealth did not expressly promise to keep the offer open for any period

of time. Given that Garrigus was not entitled to the Commonwealth’s 20-year
                                        10
plea offer, or any plea offer at all, his better course of action would have been to

swiftly act on the generous offer while it remained outstanding. Without

acceptance, before revocation or detrimental reliance by Garrigus, no contract

was formed and the Commonwealth was free to withdraw its offer at any time.

“[A] plea bargain agreement which has not been consummated is not

enforceable unless there has been a reliance on the bargain by the defendant

which has resulted in detriment to him[.]” Cope v. Commonwealth, 645 S.W.2d

703, 704 (Ky. 1983). Here, the evidence was sufficient to support the trial

court’s determination that the 20-year plea offer was not enforceable between

the parties. As a result, the trial court did not err by denying Garrigus’s

motion to enforce the withdrawn offer.

                                  III.   Conclusion

      For the foregoing reasons, the Grayson Circuit Court’s judgment is

affirmed.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Aaron Reed Baker
Kathleen Kallaher Schmidt
Assistant Public Advocates
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Aspen Caroline Carlisle Roberts
Assistant Attorney General
                                         11